Case 18-22473        Doc 34     Filed 05/13/19     Entered 05/13/19 16:12:36          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 22473
         Nikisha Yancy

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/09/2018.

         2) The plan was confirmed on 11/08/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/06/2019.

         5) The case was Dismissed on 03/07/2019.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-22473             Doc 34         Filed 05/13/19    Entered 05/13/19 16:12:36              Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $1,500.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                          $1,500.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $168.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                               $72.00
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $240.00

 Attorney fees paid and disclosed by debtor:                         $360.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim          Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted       Allowed        Paid         Paid
 Account Adjustment Bureau               Unsecured      6,677.00            NA            NA            0.00       0.00
 Ad Astra Recovery                       Unsecured      1,275.00            NA            NA            0.00       0.00
 Amer Fst Fin                            Unsecured         889.00           NA            NA            0.00       0.00
 AT&T Mobility II LLC                    Unsecured           0.00      1,034.30      1,034.30           0.00       0.00
 ATG Credit LLC                          Unsecured         789.00           NA            NA            0.00       0.00
 California Employment Dev. Dept.        Unsecured      3,000.00            NA            NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      2,500.00       2,666.21      2,666.21           0.00       0.00
 Corporate America Family CU             Unsecured         718.00      1,371.97      1,371.97           0.00       0.00
 Exeter Finance Corporation              Unsecured     24,424.00     24,424.75      24,424.75           0.00       0.00
 Illinois Tollway                        Unsecured      1,000.00       2,744.30      2,744.30           0.00       0.00
 Jefferson Capital Systems LLC           Secured       16,527.49     17,131.38      17,131.38      1,169.09      90.91
 LVNV Funding                            Unsecured         181.38           NA            NA            0.00       0.00
 Medicredit                              Unsecured         150.00           NA            NA            0.00       0.00
 Medicredit Inc.                         Unsecured         150.00           NA            NA            0.00       0.00
 Oac                                     Unsecured          55.00           NA            NA            0.00       0.00
 Progressive Leasing                     Unsecured           0.00      2,287.52      2,287.52           0.00       0.00
 Speedy Cash                             Unsecured      1,275.00            NA            NA            0.00       0.00
 T Mobile                                Unsecured         429.00           NA            NA            0.00       0.00
 United States Dept Of Education         Unsecured     61,280.00     61,345.80      61,345.80           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-22473        Doc 34      Filed 05/13/19     Entered 05/13/19 16:12:36             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $17,131.38          $1,169.09             $90.91
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $17,131.38          $1,169.09             $90.91

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $95,874.85               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $240.00
         Disbursements to Creditors                             $1,260.00

 TOTAL DISBURSEMENTS :                                                                       $1,500.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
